DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to an amendment filed on 06/21/2021.  Claims 1, 4, 9, and 15 have been amended.  No claims have been added or cancelled.  Claims 17-20 have been withdrawn.  Therefore, claims 1-16 are currently pending and have been examined.

Response to Amendments
Applicant’s amendments to the claims are herein acknowledged.  The Examiner has entered a 35 USC § 103, where the Examiner has applied prior art already of record as well as new prior art.  Additionally, the Examiner has maintained and updated 35 USC § 101 rejections based on the amendments and current Office policy.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-8 (Group I) are drawn to a computer-implemented method for filling open appointments comprising: determining, via one or more processors, a selected classification code of one or more classification codes associated with one or more clients in a client database associated with a service provider; detecting, via the one or more processors, an event indicative of a change in calendar data, the change in calendar data comprising an opening of a time slot in a schedule of the service provider; determining, via the one Claims 9-16 (Group II) are drawn to a system for filling open appointments, the system comprising: a client database configured to store electronic medical records for clients, the electronic medical records including client identification data, classification codes associated with client identification data, and contact data associated with client identification data; a calendar database configured to store calendar data associated with a service provider, the calendar data comprising time slots assigned to clients representative of appointments; a first computing device in communication with the client database and the calendar database and configured to - detect an event indicative of a change in the calendar data, the change in the calendar data comprising an opening of a time slot of the service provider; generate a list of one or more classification codes associated with one or more clients in the client database; receive a signal representative of a selected classification code; generate a list of one or more clients associated with the selected classification code from the client database; and send a signal representative of a notification regarding the opening of the time slot using the contact data associated with the one or more clients associated with the selected classification code; wherein the signal instructs the one or more devices associated with the one or more clients to display a link to initiate a virtual meeting, which is within the four statutory categories (i.e. apparatus).

Claims 1-8 (Group I) involve abstract steps, outlined in bold of a computer-implemented method for filling open appointments comprising: determining, via one or more processors, a selected classification code of one or more classification codes associated with one or more clients in a client database associated with a service provider; detecting, via the one or more an event indicative of a change in calendar data, the change in calendar data comprising an opening of a time slot in a schedule of the service provider; determining, via the one or more processors, that the opening should be filled; generating, via the one or more processors, a list of one or more clients associated with the selected classification code from the client database; and sending, via the one or more processors, a signal representative of a notification regarding the opening of the time slot to one or more devices associated with the one or more clients associated with the selected classification code; wherein the signal instructs the one or more devices associated with the one or more clients to display a link to initiate a virtual meeting.  Claims 9-16 (Group II) involve abstract steps, outlined in bold, of a system for filling open appointments, the system comprising: a client database configured to store electronic medical records for clients, the electronic medical records including client identification data, classification codes associated with client identification data, and contact data associated with client identification data; a calendar database configured to store calendar data associated with a service provider, the calendar data comprising time slots assigned to clients representative of appointments; a first computing device in communication with the client database and the calendar database and configured to - detect an event indicative of a change in the calendar data, the change in the calendar data comprising an opening of a time slot of the service provider; generate a list of one or more classification codes associated with one or more clients in the client database; receive a signal representative of a selected classification code; generate a list of one or more clients associated with the selected classification code from the client database; and send a signal representative of a notification regarding the opening of the time slot using the contact data associated with the one or more clients associated with the selected classification code; wherein the signal instructs the one or more devices associated with the one or more clients to display a link to initiate a virtual meeting. These steps are directed to the abstract idea of notifying clients of an open medical service provider appointment time slot based on a selected classification code associated with the clients.  This abstract idea is covered under the categories outlined in the 2019 PEG of mental processes (i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) certain methods of organizing human activity (i.e. commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) because it involves generating lists of clients and notifying those clients of the available appointment times.  Accordingly, the claims recite and are directed to an abstract idea.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements other than those elements involved in the abstract idea in Claims 1-8 (Group I), outlined in italics, of a computer-implemented method for filling open appointments comprising: determining, via one or more processors, a selected classification code of one or more classification codes associated with one or more clients in a client database associated with a service provider; detecting, via the one or more processors, an event indicative of a change in calendar data, the change in calendar data comprising an opening of a time slot in a schedule of the service provider; determining, via the one or more processors, that the opening should be filled; generating, via the one or more processors, a list of one or more clients associated with the selected classification code from the client database; and sending, via the one or more processors, a signal representative of a notification regarding the opening of the time slot to one or more devices associated with the one or more clients associated with the selected classification code; wherein the signal instructs the one or more devices associated with the one or more clients to display a link to initiate a virtual meeting, and in Claims 9-16 (Group II) of a system for filling open appointments, the system comprising: a client database configured to store electronic medical records for clients, the electronic medical records including client identification data, classification codes associated with client identification data, and contact data associated with client identification data; a calendar database configured to store calendar data associated with a service provider, the calendar data comprising time slots assigned to clients representative of appointments; a first computing device in communication with the client database and the calendar database and configured to - detect an event indicative of a change in the calendar data, the change in the calendar data comprising an opening of a time slot of the service provider; generate a list of one or more classification codes associated with one or more clients in the client database; receive a signal representative of a selected classification code; generate a list of one or more clients associated with the selected classification code from the client database; and send a signal representative of a notification regarding the opening of the time slot using the contact data associated with the one or more clients associated with the selected classification code; wherein the signal instructs the one or more devices associated with the one or more clients to display a link to initiate a virtual meeting, amount to no more than the recitation of:  

adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, a business method involving filling open medical appointments based on patient classification codes using generic computer components such as a processor, databases, and computing devices;
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. – similarly, the current invention generates a notification of an open appointment from a calendar data and client classification codes, and sends the notification to a client as performed by generic computer components;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current 
Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention requires the use of software to tailor open time slot notification to particular clients on a generic computer;
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the analysis of data to patient classification codes;
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer that includes a processor, databases, and computing devices;
Limiting the abstract idea to patient classification data, because limiting application of the abstract idea to patient classification data is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, e.g. see OIP Technologies – similarly, the current invention presents open time slots and patient with a particular classification which are then used to determine an optimize filling open appointments.
Printing or downloading generated menus, e.g. see Ameranth – similarly, the present invention merely sends a signal representative of a notification and displays a link.
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data to appointment time slots;
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following figure(s) and/or paragraph(s) of the Specification disclose that the additional elements outlined above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. determine codes, detect calendar change, determine opening should be filled, generating client list, sending notification, displaying a link) that are abstract activities previously known to the pertinent industry (i.e. appointment scheduling):

[40] Figure 1 depicts an exemplary environment 10 for filling opemngs according to
embodiments of the present invention. The environment 10 may include a client database 12, a
calendar database 14, a first computing device 16 associated with a first provider, a second
computing device 18 associated with a second provider, one or more devices 20 associated with a
client, and a communication network 22.

[41] The client database 12 may generally be used for storing client data, such as client health
records, billing information, contact information, and information related thereto. The client
database 12 may be one or more servers devoted to database applications, such as a database server,
and may include software applications stored thereon configured to categorize, organize, and/or
store data. For example, the client database 12 may be configured to run a Redox® engine or the
like. The client database 12 may include a processing element 24, a memory element 26, a
communication element 28, and a software program 30, as shown in Fig. 2. For example, one or
more client database 12 may utilize electronic health records (EHR) software as its software
program 30, which may be configured for receiving, providing, modifying, and storing EHR. The
client database 12 may be a cloud database accessible via the communication network 22 or a local
database at the physical location of a service provider. In some embodiments, the database 12 may
be integrated with one or more of the computing devices 16, 18 of the service providers.

[42] The calendar database 14 may generally be used for storing scheduling for the first
service provider, such as times and dates of appointments, clients assigned to the appointments,
practitioners associated with the first service provider, and information related thereto. The
calendar database 14 may be one or more servers devoted to database applications, such as a
database server, and may include software applications stored thereon configured to categorize,
organize, and/or store data. In some embodiments, the calendar database 14 may be integrated
into, or be an integral component of, the client database 12. Generally, the calendar database 14
may also include a processing element 32, a memory element 34, a communication element 36,
and a software program 38, as shown in Fig. 3. For example, the calendar database 14 may utilize
scheduling software as its software program 30, which may be configured for receiving, providing,
modifying, and storing calendar data. The calendar database 14 may be a cloud database accessible
via the communication network 22 or a local database at the physical location of the first service
provider.

[43] The first computing device 16 is connected to or in electronic communication with the
client database 12, the calendar database 14, the second computing device 18, and the client device
20 via the communication network 22. Turning to Fig. 4, the first computing device 16 may
comprise a tablet computer, a laptop computer, a desktop computer, a workstation computer, a
smart phone, a smart watch, or the like. The first computing device 16 may comprise a single
device or machine or a network of connected devices or machines. In addition, the first computing
device 16 may include copiers, printers, routers and any other device that can connect to the
communication network 22. The first computing device 16 may include a processing element 40,
a memory element 42, a communication element 44, and a software application 46 configured with
instructions for performing and/or enabling performance of at least some of the steps set forth
herein. In an embodiment, the software application 46 comprises programs stored on computerreadable
media of memory element 42. Still further, the first computing device 16 may include a
user interface 48.

[44] The second computing device 18 may also be connected to the communication network
22. Turning to Fig. 5, the second computing device 18 may comprise a tablet computer, a laptop
computer, a desktop computer, a workstation computer, a smart phone, a smart watch, or the like.
The second computing device 18 may comprise a single device or machine or a network of
connected devices or machines. In addition, the second computing device 18 may include copiers,
printers, routers and any other device that can connect to the communication network 22. The
second computing device 18 may include a processing element 50, a memory element 52, a
communication element 54, and a software application 56 configured with instructions for
performing and/or enabling performance of at least some of the steps set forth herein. In an
embodiment, the software application 56 comprises programs stored on computer-readable media
of memory element 52. Still further, the first computing device 16 may include a user interface
58.

[45] The client device 20 may also be connected to the communication network 22. Turning
to Fig. 6, the client device 20 may comprise a tablet computer, a laptop computer, a desktop
computer, a workstation computer, a smart phone, a smart watch, or the like. The client device 20
may include a processing element 60, a memory element 62, a communication element 64, a
software application 66 configured with instructions for performing and/or enabling performance
of at least some of the steps set forth herein, and a user interface 68. In an embodiment, the

element 52.

[ 46] The communication network 22 may be comprised of a plurality of networks including
any internal networks that connect the client database 12, the calendar database 14, the first
computing device 16, the second computing device 18, and the client device 20. A part of an
internal network may be implemented via the first computing device 16. For instance, the first
computing device 16 may execute a software program configured to provide a communication
platform, which may comprise a trusted, secure internal network, messaging system, workspace
system, database, or the like.

[47] The communication network 22 generally allows communication between the client
database 12, the calendar database 14, the first computing device 16, the second computing device
18, and the client device 20. The communication network 22 may include the Internet, cellular
communication networks, local area networks, metro area networks, wide area networks, cloud
networks, plain old telephone service (POTS) networks, and the like, or combinations thereof. The
communication network 22 may be wired, wireless, or combinations thereof and may include
components such as modems, gateways, switches, routers, hubs, access points, repeaters, towers,
and the like. The client database 12, the calendar database 14, the first computing device 16, the
second computing device 18, and the client device 20 may, for example, connect to the
communication network 22 either through wires, such as electrical cables or fiber optic cables, or
wirelessly, such as RF communication using wireless standards such as cellular 2G, 3G, 4G or 5G,
Institute of Electrical and Electronics Engineers (IEEE) 802.11 standards such as WiFi, IEEE
802.16 standards such as WiMAX, Bluetooth™, or combinations thereof.

[48] The processing elements 24, 32, 40, 50, 60 may include electronic hardware components
such as processors. The processing elements 24, 32, 40, 50, 60 may include microprocessors
(single-core and multi-core), microcontrollers, digital signal processors (DSPs), field programmable
gate arrays (FPGAs), analog and/or digital application-specific integrated circuits
(ASICs), or the like, or combinations thereof. The processing elements 24, 32, 40, 50, 60 may
generally execute, process, or run instructions, code, code segments, software, firmware,
programs, applications, apps, processes, services, daemons, or the like. For instance, the
processing elements 24, 32, 40, 50, 60 may respectively execute the software applications/program
30, 38, 46, 56, 66. The processing elements 24, 32, 40, 50, 60 may also include hardware
components such as finite-state machines, sequential and combinational logic, and other electronic
circuits that can perform the functions necessary for the operation of the current invention. The
processing elements 24, 32, 40, 50, 60 may be in communication with the other electronic
components through serial or parallel links that include universal busses, address busses, data
busses, control lines, and the like.

[49] The memory elements 26, 34, 42, 52, 62 may include electronic hardware data storage
components such as read-only memory (ROM), programmable ROM, erasable programmable
ROM, random-access memory (RAM) such as static RAM (SRAM) or dynamic RAM (DRAM),
cache memory, hard disks, floppy disks, optical disks, flash memory, thumb drives, universal serial
bus (USB) drives, or the like, or combinations thereof. In some embodiments, the memory
elements 26, 34, 42, 52, 62 may be embedded in, or packaged in the same package as, the
processing elements 24, 32, 40, 50, 60. The memory elements 26, 34, 42, 52, 62 may include, or
may constitute, a "computer-readable medium." The memory elements 26, 34, 42, 52, 62 may
store the instructions, code, code segments, software, firmware, programs, applications, apps,

an embodiment, the memory elements 26, 34, 42, 52, 62 respectively store the software
applications/program 30, 38, 46, 56, 66. The memory elements 26, 34, 42, 52, 62 may also store
settings, data, documents, sound files, photographs, movies, images, databases, and the like.

[50] The communication elements 28, 36, 44, 54, 64 generally allow communication
between the client database 12, the calendar database 14, the first computing device 16, the second
computing device 18, the client device 20, and the communication network 22. The
communication elements 28, 36, 44, 54, 64 may include signal or data transmitting and receiving
circuits, such as antennas, amplifiers, filters, mixers, oscillators, digital signal processors (DSPs),
and the like. The communication elements 28, 36, 44, 54, 64 may establish communication
wirelessly by utilizing radio frequency (RF) signals and/or data that comply with communication
standards such as cellular 2G, 3G, 4G or 5G, Institute of Electrical and Electronics Engineers
(IEEE) 802.11 standard such as WiFi, IEEE 802.16 standard such as WiMAX, Bluetooth™, or
combinations thereof. In addition, the communication elements 28, 36, 44, 54, 64 may utilize
communication standards such as ANT, ANT+, Bluetooth™ low energy (BLE), the industrial,
scientific, and medical (ISM) band at 2.4 gigahertz (GHz), or the like. Alternatively, or in addition,
the communication elements 28, 36, 44, 54, 64 may establish communication through connectors
or couplers that receive metal conductor wires or cables, like Cat 6 or coax cable, which are
compatible with networking technologies such as ethernet. In certain embodiments, the
communication elements 28, 36, 44, 54, 64 may also couple with optical fiber cables. The
communication elements 28, 36, 44, 54, 64 may respectively be in communication with the
processing elements 24, 32, 40, 50, 60 and/or the memory elements 26, 34, 42, 52, 62.

[51] The user interfaces 48, 58, 68 generally facilitate interactions between a user and one of
the devices 16, 18, 20. The user interfaces 48, 58, 68 may comprise displays, speakers, or the like
for providing information to the user and may comprise keyboards, touch screens, computer
mouses, microphones, buttons, or the like for receiving input from a user.

[59] The first computing device 16 may be configured to send notifications to one or more
of the client devices 20. For example, the program 46 may instruct the processing element 40 to
send a notification regarding the opening, via the communication element 44 and the
communication network 22, to the one or more client devices 20 associated with one or more
clients on the generated list. The notification may be sent on a rolling basis. Alternatively, the
notification may be sent in a single batch, and the program 46 may instruct the processing element
44 to determine a first responsive client device 20. The program 46 may instruct the processing
element 40 to also send the notification to one or more devices 20 associated with a third party that
is associated with the client, such as for a joint appointment. The notification may be sent using
an automated text messaging service, an automated call service, an automated email service, a
notification on the program 66 of the client device 20, or the like. The notification may include
calendar data associated with the opening, identification of the service provider (and in some
embodiments, identification of the second service provider), information about the type of opening
(i.e., length of the opening in terms of time, whether it is to be virtual or in person), an amount of
time to respond to the notification, a link to a virtual appointment, and/or the like. The program
46 may instruct the processing element 40 to track an amount of time after sending a first
notification to one of more of the client devices 20.


Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. determining clients to send notification regarding open appointment based on their classification code) and does not impose meaningful limits on the scope of the claims; 
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives electronic medical records, calendar data and transmits notifications over a network, for example the Internet;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites keeping records of client medical records, calendar data on a database and/or electronic memory; 
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing client electronic medical records, service provider calendar data in a database and/or electronic memory, and retrieving the client electronic medical records, service provider calendar data from storage in order to notify clients with particular classification codes of open appointments;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  

Furthermore, dependent claims 2-8 and 10-16 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more abstract and well-understood, routine and conventional activities such as counting response time, determining response time expired, sending next client notification, confirming time slot acceptance, modifying calendar data to indicate filling of time slot, determining duplicate registrations, prioritizing clients, using ICD codes, etc., which fail to remedy the deficiencies of the independent claims, and are therefore rejected for at least the same rationale as applied to the independent claims, and incorporated herein.  Accordingly, claims 1-16 are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Navani, et al. (US 2014/0278679 A1) in view of Arshad, et al. (US 2017/0011195 A1).

With regards to claim 1, Navani teaches a computer-implemented method for filling open appointments (see at least paragraph 0008, automatic transmission of openings in schedule) comprising: determining, via one or more processors, a selected classification code of one or more classification codes associated with one or more clients in a client database associated with a service provider (see at least figure 4B (440, 460, 480), paragraph 0080, selecting ICD code for diagnoses for patients); detecting, via the one or more processors, an event indicative of a change in calendar data, the change in calendar data comprising an opening of a time slot in a schedule of the service provider (see at least figure 10 (1030), paragraph 0115, detect an appointment cancellation); determining, via the one or more processors, that the opening should be filled (see at least paragraph 0114, medical practitioner updates schedule to indicate times when appointments are available to be reserved, interpreted as opening that should be filled); generating, via the one or more processors, a list of one or more clients associated with the selected classification code from the client database (see at least paragraph 0080, all diagnoses associated with follow-up patients for which notifications will be sent; at least paragraphs 0116-0117, generating set/subset of patients meeting criteria for appointment notification); and sending, via the one or more processors, a signal representative of a notification regarding the opening of the time slot to one or more devices associated with the one or more clients associated with the selected classification code (see at least paragraph 0118, transmit notification to subset of patients).

Navani fails to explicitly teach …wherein the signal instructs the one or more devices associated with the one or more clients to display a link to initiate a virtual meeting.  Arshad teaches …wherein the signal instructs the one or more devices associated with the one or more clients to display a link to initiate a virtual meeting (see at least paragraph 0230, at time of appointment, patient is sent a link to enter video encounter room for appointment when provider is ready).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the virtual meeting link of Arshad with the medical appointment broadcasting system of Navani with the motivation of allowing access of patients to their physicians from home (Arshad, paragraphs 0006, 0011).

With regards to claim 7, Navani teaches the computer-implemented method of claim 1, further comprising -determining, via the one or more processors, a priority variable associated with each of the one or more clients in the client database (see at least figure (1110), paragraph 0119, determine patients that have not attended an appointment in the past six months; at least figure 12 (1220), paragraphs 0123-0124, determine patient that have missed follow-up visits); and ordering, via one or more processors, the list according to the priority variable (see at least figure 11 (1140), paragraph 0122, send notifications to patients who have not attended an appointment in the past six months; at least figure 12 (1260), paragraph 0127, send notification to patients that have missed follow-up visits).

With regards to claim 8, Navani teaches the computer-implemented method of claim 1, wherein the classification codes comprise international classification of diseases codes (see at least figure 4B (440, 460, 480), paragraph 0080).

With regards to claim 9, Navani teaches a system for filling open appointments (see at least paragraph 0008, automatic transmission of openings in schedule), the system comprising: a client database configured to store electronic medical records for clients (see at least figure 1, paragraph 0047, computer storage devices), the electronic medical records including client identification data (see at least paragraph 0099, patient name), classification codes associated with client identification data (see at least figure 4B, paragraph 0080), and contact data associated with client identification data (see at least paragraph 0094, patient contact data); a calendar database configured to store calendar data associated with a service provider (see at least figure 1), the calendar data comprising time slots assigned to clients representative of appointments (see at least paragraph 0035); a first computing device in communication with the client database and the calendar database (see at least figure 1) and configured to - detect an event indicative of a change in the calendar data, the change in the calendar data comprising an opening of a time slot of the service provider (see at least figure 10 (1030), paragraph 0115, detect an appointment ; generate a list of one or more classification codes associated with one or more clients in the client database (see at least paragraph 0080, all diagnoses associated with follow-up patients for which notifications will be sent); receive a signal representative of a selected classification code (see at least figure 4B, paragraph 0080); generate a list of one or more clients associated with the selected classification code from the client database (see at least paragraphs 0116-0117, generating set/subset of patients meeting criteria for appointment notification); and send a signal representative of a notification regarding the opening of the time slot using the contact data associated with the one or more clients associated with the selected classification code (see at least paragraph 0118, transmit notification to subset of patients).

Navani fails to explicitly teach …wherein the signal instructs the one or more devices associated with the one or more clients to display a link to initiate a virtual meeting.  Arshad teaches …wherein the signal instructs the one or more devices associated with the one or more clients to display a link to initiate a virtual meeting (see at least paragraph 0230, at time of appointment, patient is sent a link to enter video encounter room for appointment when provider is ready).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the virtual meeting link of Arshad with the medical appointment broadcasting system of Navani with the motivation of allowing access of patients to their physicians from home (Arshad, paragraphs 0006, 0011).

With regards to claim 16, Navani teaches the system of claim 9, wherein the client database is configured to store calendar data regarding availability to receive notifications associated with the client identification data (see at least paragraph 0058).

Claims 2, 3, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Navani, et al. (US 2014/0278679 A1) in view of Arshad, et al. (US 2017/0011195 A1) in further view of Khoubyari (US 8,185,426 B1).

With regards to claim 2, the combination of Navani/Arshad fails to explicitly teach the computer-implemented method of claim 1, further comprising -determining, via the one or more processors, a desired response time for the notification regarding the opening of the time slot; and counting, via the one or more processors, a first amount of time after the signal representative of the notification regarding the opening was sent to a first device associated with a first client of the one or more clients associated with the selected classification code.  Khoubyari teaches the computer-implemented method of claim 1, further comprising - determining, via the one or more processors, a desired response time for the notification regarding the opening of the time slot (see at least column 7, lines 28-33, period of minutes or hours for same day appointments, days for appointments in future weeks); and counting, via the one or more processors, a first amount of time after the signal representative of the notification regarding the opening was sent to a first device associated with a first client of the one or more clients associated with the selected classification code (see at least column 6, lines 48-58, contacting first healthcare consumer regarding open appointment via computing system; at least column 7, lines 34-54, counting down designated period of time for first healthcare consumer to respond to open appointment notification).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the open healthcare appointment response time of Khoubyari with the medical appointment broadcasting system of Navani with the motivation of filling open doctors’ appointments in an efficient and fair manner (Khoubyari, column 1, lines 45-56).

With regards to claim 3, Khoubyari teaches the computer-implemented method of claim 2, further comprising -determining, via the one or more processors, that the desired response time has expired based on the first amount (see at least column 7, lines 45-49, first healthcare service consumer fails to respond within period of time); and sending, via the one or more processors, a signal representative of a notification regarding the opening of the time slot to a second device associated with a second client of the one or more clients associated with the selected classification code (see at least column 7, lines 49-59, second healthcare service consumer is contacted about the open appointment).  It would have been obvious to one of ordinary skill in the art at the time of 

With regards to claim 4, Navani teaches the computer-implemented method of claim 2, further comprising …and sending, via the one or more processors, a signal representative of a confirmation of the acceptance (see at least paragraph 0069).

The combination of Navani/Arshad fails to explicitly teach …-receiving, via the one or more processors, a signal representative of an acceptance of the opening of the time slot from the first device associated with the first client within the desired response time.  Khoubyari teaches …-receiving, via the one or more processors, a signal representative of an acceptance of the opening of the time slot from the first device associated with the first client within the desired response time (see at least column 7, lines 34-37, first healthcare consumer responds with acceptance of new appointment within designated time period).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the open healthcare appointment response time of Khoubyari with the medical appointment broadcasting system of Navani with the motivation of filling open doctors’ appointments in an efficient and fair manner (Khoubyari, column 1, lines 45-56).

With regards to claim 10, the combination of Navani/Arshad fails to explicitly teach the system of claim 9, wherein the first computing device is configured to - receive a signal representative of a desired response time for the notification regarding the opening of the time slot; and count a first amount of time after the signal representative of the notification regarding the opening was sent.  Khoubyari teaches the system of claim 9, wherein the first computing device is configured to - receive a signal representative of a desired response time for the notification regarding the opening of the time slot (see at least column 7, lines 28-33, period of minutes or hours for same day appointments, days for appointments in future weeks); and count a first amount of time after the signal representative of the notification regarding the opening was sent (see at least column 6, lines .  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the open healthcare appointment response time of Khoubyari with the medical appointment broadcasting system of Navani with the motivation of filling open doctors’ appointments in an efficient and fair manner (Khoubyari, column 1, lines 45-56).

With regards to claim 11, Khoubyari teaches the system of claim 10, wherein the first computing device is configured to - determine that the desired response time has expired based on the first amount (see at least column 7, lines 45-49, first healthcare service consumer fails to respond within period of time); and send a signal representative of a notification regarding the opening of the time slot using the contact data associated with a second client of the one or more clients associated with the selected classification code (see at least column 7, lines 49-59, second healthcare service consumer is contacted about the open appointment).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the open healthcare appointment response time of Khoubyari with the medical appointment broadcasting system of Navani with the motivation of filling open doctors’ appointments in an efficient and fair manner (Khoubyari, column 1, lines 45-56).

With regards to claim 12, Navani teaches the system of claim 11, wherein the client database is configured to store one or more priority variables associated with one or more of the clients, wherein the first computing device is configured to order the list according to the one or more priority variables associated with the one or more clients associated with the selected classification code (see at least paragraph 0080, select a particular diagnosis and prepare to send notifications to patients with that ICD code in their record).

With regards to claim 14, Navani teaches the system of claim 12, wherein the one or more priority variables comprise a number of days since the one or more clients had an appointment with the service provider (see at least paragraph 0119).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Navani, et al. (US 2014/0278679 A1) in view of Arshad, et al. (US 2017/0011195 A1) in further view of Nagaraj (US 10,636,015 B2).

With regards to claim 5, the combination of Navani/Arshad fails to explicitly teach the computer-implemented method of claim 1, further comprising -receiving, via the one or more processors, a signal representative of an acceptance of the time slot from the one or more devices associated with the one or more clients; and modifying, via the one or more processors, the calendar data to indicate that the opening of the time slot has been filled.  Nagaraj teaches the computer-implemented method of claim 1, further comprising -receiving, via the one or more processors, a signal representative of an acceptance of the time slot from the one or more devices associated with the one or more clients (see at least column 8, line 8, user accepts new opening); and modifying, via the one or more processors, the calendar data to indicate that the opening of the time slot has been filled (see at least column 8, lines 8-9, calendar marks opening as filled).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the calendar modification method of Nagaraj with the medical appointment broadcasting system of Navani with the motivation of reducing medical office costs of appointment cancellations and no-shows (Nagaraj, column 5, lines 20-21).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Navani, et al. (US 2014/0278679 A1) in view of Arshad, et al. (US 2017/0011195 A1) in further view of Sampson, et al. (US 2015/0235183 A1).

With regards to claim 6, the combination of Navani/Arshad fails to explicitly teach the computer-implemented method of claim 1, further comprising -receiving, via the one or more processors, first client data; entering, via the one or more processors, the first client data into a client database; receiving, via the one or more processors, a registration notification and corresponding second client data from a client device; and determining, via the one or more processors, that the first client data is consistent with the second client data.  Sampson teaches the computer-implemented method of claim 1, further comprising -receiving, via the one or more processors, first client data (see at least paragraph 0033, upon first use of system, client creates account by registering with their data); entering, via the one or more processors, the first client data into a client database (see at least paragraph 0033, registration information stored in database); receiving, via the one or more processors, a registration notification (see at least paragraph 0033, message sent to client of successful registration) and corresponding second client data from a client device (see at least paragraph 0033, system receives client information from client that is already associated with existing client account); and determining, via the one or more processors, that the first client data is consistent with the second client data (see at least paragraphs 0033, 0034, 0040, registered client logs in and is authenticated using their registered information).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the client registration method of Sampson with the medical appointment broadcasting system of Navani with the motivation of more efficient contact with alternate clients or customers (Sampson, paragraph 0002).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Navani, et al. (US 2014/0278679 A1) in view of Arshad, et al. (US 2017/0011195 A1) in further view of Khoubyari (US 8,185,426 B1) in further view of Olliphant (US 2010/0293029 A1).

With regards to claim 13, the combination of Navani/Arshad/Khoubyari fails to explicitly teach the system of claim 12, wherein the one or more priority variables comprise a number of times the one or more clients rejected the notification regarding the opening.  Olliphant teaches the system of claim 12, wherein the one or more priority variables comprise a number of times the one or more clients rejected the notification regarding the opening (see at least paragraph 0121, historic number of rejections for appointment is used to generate behavior score; and at least paragraph 0033, ranking participants for respective appointment).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the historic rejection prioritization method of Olliphant with the medical appointment broadcasting system of Navani with the motivation of determining users that are more likely to accept an appointment (Olliphant, paragraphs 0104, 0124).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Navani, et al. (US 2014/0278679 A1) in view of Arshad, et al. (US 2017/0011195 A1) in further view of Vo, et al. (US 2015/0127381 A1).

With regards to claim 15, Navani teaches the system of claim 9, wherein the service provider is a first type of service provider (see at least paragraph 0062), …associated with the selected classification code (see at least paragraph 0080). 

the combination of Navani/Arshad fails to explicitly teach …the first computing device being further configured to - receive a signal representative of a request for a joint appointment with one of the clients and a second type of service provider; send a signal representative of a request for a joint appointment session for the opening of the time slot of the first service provider to a second computing device associated with the second type of service provider; receive a signal representative of acceptance of the request for the joint appointment from the second computing device; receive a signal representative of acceptance of the notification regarding the opening of the time slot from a device associated with the one or more clients …; and send a signal representative of a confirmation of the acceptance to the second computing device and the device associated with the one or more clients…, the confirmation comprising a link to a telehealth encounter connection.  Vo teaches …the first computing device being further configured to - receive a signal representative of a request for a joint appointment with one of the clients and a second type of service provider; send a signal representative of a request for a joint appointment session for the opening of the time slot of the first service provider to a second computing device associated with the second type of service provider; receive a signal representative of acceptance of the request for the joint appointment from the second computing device; receive a signal representative of acceptance of the notification regarding the opening of the time slot from a device associated with the one or more clients …; and send a signal representative of a confirmation of the acceptance to the second computing device and the device associated with the one or more clients… (see at least figure 5, paragraphs 0032-0034, patient, healthcare provider and specialist collaborate using their own devices on a televisit between all parties, where patient select appointment time for healthcare provider, healthcare provider sends request for televisit consultation with specialist, specialist is notified of consult request through user interface, and joins the session).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the specialist consulation method of Vo with the medical appointment broadcasting system of Navani with the motivation of best addressing of the patient’s specific health issue (Vo, paragraph 0034).

Response to Arguments
Applicant's arguments with respect to the 35 USC § 101 rejections set forth in the previous office action have been considered, but are not persuasive.  In an effort to advance prosecution, the Examiner has provided a response to applicant's arguments.  Applicant argues:
Applicant’s limitations are subject matter eligible because the invention “involves a specific and unconventional method for filling appointments that would be unavailable under conventional methods”.
Applicant’s limitations are subject matter eligible because they involve “the coordination of identification, notification and virtual meeting initiation steps and flow of related data between the recited electronic devices provides a specific, concrete solution for filling open appointments efficiently”.

In response to Applicant’s argument, the limitations are subject matter eligible because the invention “involves a specific and unconventional method for filling appointments that would be unavailable under conventional methods”, the Examiner respectfully disagrees. The instant limitations involve the abstract idea of notifying clients of an open medical service provider appointment time slot based on a selected classification code associated with the clients using conventional computer components such as a processor, client database, calendar database, and computing device.  They also use techniques such as detecting an opening in a scheduling calendar, finding clients that would qualify for that opening in the calendar, and notifying the qualified clients of the opening with a link to initiate a meeting, which are well-understood techniques for many different types of service providers, let alone medical service providers as appears to be the specific use in this instant invention.  “If a claim’s only ‘inventive concept’ is the application of an abstract idea using conventional and well-understood techniques, the claim has not been transformed into a patent-eligible application of an abstract idea. See, e.g., Berkheimer, 881 F.3d at 1370 (holding claims lacked an inventive concept because they “amount to no more than performing the abstract idea of parsing and comparing data with conventional computer components”); Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1262 (Fed. Cir. 2016) (holding a claim lacked an inventive concept because it “simply recites the use of generic features . . . as well as routine functions . . . to implement the underlying idea”); cf. Ariosa, 788 F.3d at 1379–80 (rejecting the argument that a newly discovered natural phenomenon can supply an inventive concept).” BSG Tech v. Buyseasons
In response to Applicant’s argument, the limitations are subject matter eligible because they involve “the coordination of identification, notification and virtual meeting initiation steps and flow of related data between the recited electronic devices provides a specific, concrete solution for filling open appointments efficiently”, the Examiner respectfully disagrees. Using a generic computer to make a process more efficient “…is not a technical solution to a technical problem.” Trading Technologies Int’l v. IBG (Fed. Cir. 2017). “As we have explained, ‘the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.’ Bancorp Servs., 687 F.3d at 1278.” FairWarning IP, LLC v. Iatric Systems, _ F.3d _, 120 U.S.P.Q.2d 1293 (Fed. Cir. 2016).

Applicant's arguments with respect to the 35 USC § 103 rejections set forth in the previous office action have been considered, but are not persuasive.  In an effort to advance prosecution, the Examiner has provided a response to applicant's arguments.  Applicant argues:
Arshad does not teach wherein the signal instructs the one or more devices associated with the one or more clients to display a link to initiate a virtual meeting.

In response to Applicant’s argument Arshad does not teach wherein the signal instructs the one or more devices associated with the one or more clients to display a link to initiate a virtual meeting, the Examiner respectfully disagrees.  Arshad teaches a patient makes an appointment with a service provider.  At the time of the appointment, the patient is sent a link to enter the video encounter room for the appointment when the chosen provider is ready (¶ 0230).  The patient uses a mobile device for these actions that includes displaying information (figures 2-3, ¶ 0237).  Therefore, the link is sent as a signal to instruct device to display link to initiate virtual meeting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



Edson (US 2015/0242583 A1) discloses a patient may log in for eVisit after receiving notification. Accordingly, a patient may receive email notification, with an embedded link to a software application, stating that physician is ready for the session. The patient clicks the link in the email and is directed to a log-in page, wherein the patient logs-in, goes to account hub page, accepts invite for WebEx/phone call, participates in virtual visit, completes visit, and logs-out.

C. Cola and H. Valean, "E-health appointment solution, a web based approach," 2015 E-Health and Bioengineering Conference (EHB), 2015, pp. 1-4, doi: 10.1109/EHB.2015.7391431 discusses using video appointments between doctors and patients.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626